Citation Nr: 0121725	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  98-07 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left ankle fracture with lateral and medial subluxation of 
the talus and tibia, currently evaluated as 20 percent 
disabling.

2.  Entitlement to service connection for a back disorder as 
secondary to the service-connected left ankle fracture 
residuals.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1978.

This appeal arose from a January 1998 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied an evaluation in excess of 
10 percent for the service-connected left ankle fracture 
residuals.  This decision also found that the claim for 
service connection for a back disorder as secondary to the 
service-connected left ankle fracture residuals was not well 
grounded.  A July 1998 rating decision increased the 
evaluation assigned to the left ankle fracture residuals to 
20 percent.  The decision that the claim for service 
connection for a back disorder was not well grounded was 
confirmed and continued.  In October 2000, the veteran 
testified at a personal hearing at the RO.  A rating action 
issued in March 2001 continued the 20 percent disability 
evaluation assigned to the service-connected left ankle 
fracture residuals, but awarded a separate disability 
evaluation, rated as 20 percent disabling, for osteoarthritis 
of the left ankle.

The veteran had originally disagreed with the denial of 
service connection for a bilateral knee disorder, which was 
properly perfected for appellate review.  However, his 
representative submitted a statement on September 27, 2000 
which indicated that the veteran wished to withdraw this 
appeal.  Moreover, at the time of the October 2000 personal 
hearing, the veteran confirmed that he wished to withdraw 
this appeal.  Therefore, this issue is not before the Board 
for appellate review at this time.

The veteran had also indicated that he had wanted a personal 
hearing before a member of the Board.  However, during his 
October 2000 RO hearing he indicated that he did want any 
type of hearing at the Board.  As a consequence, this request 
is found to have been withdrawn.  See 38 C.F.R. § 20.704(e) 
(2000).

The issue of entitlement to service connection for a back 
disorder as secondary to the service-connected left ankle 
fracture residuals will be subject to the attached remand.


FINDING OF FACT

The veteran's service-connected left ankle fracture residuals 
are manifested by limitation of dorsiflexion and plantar 
flexion, complaints of ankle pain and crepitus.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the service-connected left ankle fracture residuals have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.321(b)(1), Part 4, including §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.56(d)(4)(iii), Codes 5270, 
5273, 5310, 5311, 5312 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances and the duty to notify a veteran of the laws 
and regulations used in the appeal and of the need to submit 
evidence to substantiate the claim(s).  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes VA 
examination reports, all of which the Board finds to be 
adequate for rating purposes, as well as numerous treatment 
records.  No additional pertinent evidence has been 
identified by the veteran, and the Board therefore finds that 
the record as it stands is complete and adequate for 
appellate review.  He also testified about this claim before 
a hearing officer in October 2000.  Further, the veteran and 
his representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to an increased evaluation for the residuals 
of his left ankle fracture.  The Board concludes that the 
discussions in the rating decision, the March 1998 statement 
of the case, the July 1998, April 2000 and March 2001 
supplemental statements of the case and letters have informed 
the veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought, and there has therefore been compliance with VA's 
notification requirement.  The Board therefore finds that the 
record as it stands is adequate to allow for equitable review 
of the veteran's claim and that no further action is 
necessary to meet the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Under the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been finalized.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (2000).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's service medical records indicated that he had 
fractured his left ankle on June 28, 1977 while playing 
basketball.  On June 29, he underwent an open reduction and 
internal fixation of the medial malleolus.  He did well post-
operatively, except for complaints of pain, which were 
treated with Tylenol 3.  The February 1978 separation 
examination noted his complaints of pain, although he was not 
taking any medications at that time.  In February 1995, the 
veteran was awarded service connection for his left ankle 
fracture residuals, which were assigned a 10 percent 
disability evaluation.

On September 8, 1997, the veteran's private physician, R. F. 
K., noted that the veteran had deformity of the left ankle, 
with obvious medial displacement of the medial malleolus.  
There was a prominence on the lateral aspect of the end of 
the fibula and he had a rather unstable ankle.  A click in 
the ankle could be heard upon checking the ankle mortise.  An 
x-ray showed posttraumatic osteoarthritis in the ankle; a 
weight bearing x-ray revealed definite narrowing of the ankle 
joint and spreading of the ankle mortise.  It was opined that 
he might need an ankle fusion in the future.

VA outpatient treatment records developed between April 1996 
and October 1997 indicated his complaints of ankle pain in 
April 1996, and in April and June 1997.  In April 1997, he 
noted some slight improvement after getting a slightly 
shorter mail route to walk.  

The veteran was examined by VA in November 1997.  Range of 
motion showed 10 to 40 degrees of plantar flexion.  His 
patella and Achilles reflexes were 3+ bilaterally on a scale 
of 0 to 4.  The Babinski's sign was negative.  However, 
movement was not painful, although he complained of constant 
pain.  He did not use any assistive devices for ambulation.  
Range of motion was noted to be nearly normal.  There were no 
signs of painful motion, edema, joint effusion, instability, 
weakness, tenderness, redness, heat or guarding.  His gait 
was normal.  His joints were stable.  An x-ray showed remote 
medial and lateral malleolus fractures with resultant post-
traumatic osteoarthritis at the tibiotalar and distal 
tibiofibular joints.  There was also medial subluxation of 
the tibia with respect to the talus which was unchanged from 
1997.  

Another VA examination of the veteran was performed in June 
1998.  There was no anterior Drawer sign.  Dorsiflexion was -
5 of plantar and 20 degrees on inversion and eversion.  There 
was minimal crepitance with motion.  He described pain over 
the anterolateral aspect.

The veteran testified at a personal hearing at the RO in 
October 2000.  He stated that he suffered from constant ankle 
pain, indicating that the ankle would often give out on him.  
He stated that he could not stand on his ankle for more than 
20 minutes without requiring assistance.  He also noted that 
he would often wear a brace on the ankle.  However, since 
leaving employment with the Post Office, he had noticed some 
improvement in the ankle symptoms, commenting that it felt 
more stable.  While movement of the ankle was possible, he 
indicated that he consciously tried not to move it because of 
the pain.  He also noted that he had clicking on side-to-side 
movement.  He also mentioned that the ankle joint felt weak.  
He referred to some pain on walking up or down stairs, and he 
indicated that he could walk about 1/4 of a mile, although he 
would have pain at the end.  He was able to walk about a mile 
with a cane.  

VA treatment records developed between March 1999 and 
February 2000 included the report of an examination that was 
conducted on June 8, 1999.  It was noted that he was 
ambulating with a cane in the right hand.  He indicated that 
he had pain that was located mainly at the posterolateral 
malleoli, but stated that it often involved his whole foot.  
No tenderness or weakness was noted.  An x-ray showed a 
healed transverse fracture of the fibula and marked narrowing 
of the talotibial joint.  There was also degenerative 
sclerosis at the distal tibia and talus.  There was decreased 
motion with dorsiflexion, about 10 to 15 degrees, which was 
associated with pain.  There was significant atrophy of the 
tibia anterior, the peroneals and the gastroc muscles.  The 
neurological examination was normal in the lower extremities.  
The diagnoses were chronic ankle pain and gait abnormality.

A February 2000 treatment record found that there was no 
edema, no swelling and only mild tenderness of the left 
ankle.  A private examination conducted in February 2000 
noted that the veteran was walking with a limp.  He had scars 
at the left ankle with reduced dorsiflexion and plantar 
flexion.  Subtalar movement was good.  The impression was 
posttraumatic degenerative osteoarthritis of the left ankle.  
An October 2000 x-ray showed a remote fracture with resultant 
severe posttraumatic osteoarthritis at the tibiotalar joint 
and subluxation of the talus with respect to the tibia. 

According to the applicable rating criteria, a 20 percent 
evaluation is warranted for malunion of the os calcis or 
astragalus with marked deformity, which is the maximum 
schedular amount under 38 C.F.R. Part 4, Code 5273 (2000).  A 
30 percent disability evaluation is warranted when there is 
ankylosis of the ankle in plantar flexion between 30 and 40 
degrees or in dorsiflexion between 0 and 10 degrees.  A 40 
percent requires ankylosis in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity.  See 
38 C.F.R. Part 4, Code 5270 (2000).  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See Dorland's Illustrated 
Medical Dictionary, 27th ed., page 91 (1988).

In the instant case, it is found that entitlement to an 
increased evaluation pursuant to 38 C.F.R. Part 4, Code 5270 
for the left ankle fracture residuals is not warranted.  
There is no indication in the clinical records that the 
veteran currently suffers from ankylosis of the left ankle.  
While range of motion is limited, there is no evidence of 
ankylosis of the ankle in plantar flexion between 30 and 40 
degrees or in dorsiflexion between 0 and 10 degrees or of 
ankylosis in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees.  Nor is there clinical 
evidence of abduction, adduction, inversion or eversion 
deformity of the ankle joint.  Therefore, it is found that 
the criteria for an increased evaluation pursuant to 
38 C.F.R. Part 4, Code 5270 have not been established in this 
case.  

The Board notes that the examination conducted as part of an 
unrelated period of hospitalization in June 1999 referred to 
significant atrophy of the tibial anterior, peroneals and 
gastroc muscles.  In order to establish entitlement to a 30 
percent disability evaluation for muscle injuries, the 
evidence would have to establish that he suffers from severe 
disability of the involved muscles, such as Muscle Group X 
(which controls movements of the forefoot and toes and 
propulsion thrust in walking), Muscle Group XI (which 
controls propulsion and plantar flexion of the foot), or 
Muscle Group XII (which controls dorsiflexion of the foot).  
See 38 C.F.R. Part 4, Codes 5310, 5311, 5312 (2000).  A 
severe disability of the muscles is described as one which 
includes such objective findings of loss of deep fascia or 
muscle substance on palpation, or soft flabby muscles in the 
wound area; muscles that swell and harden abnormally in 
contraction; and tests of strength, endurance, or coordinated 
movements which, when compared to the sound side, indicate 
severe impairment of function.  See 38 C.F.R. 
§ 4.56(d)(4)(iii) (2000).  

After a careful review of the evidence of record, it is found 
that a 30 percent evaluation pursuant to those codes related 
to muscle injuries is not justified in this case.  While 
atrophy was noted in June 1999, there is no indication that 
it is causing severe impairment in functioning.  There is no 
suggestion of loss of deep fascia or muscle substance on 
palpation, soft flabby muscles in the wound area, or muscles 
that swell and harden abnormally in contraction.  

As a consequence, it is found that the schedular 20 percent 
evaluation currently assigned to the veteran's left ankle 
fracture residuals adequately compensates him for the degree 
of loss of function resulting from the fracture.  There is no 
indication that he suffers from additional loss of function 
beyond that contemplated by the 20 percent evaluation 
assigned due to weakness, fatigability, incoordination or 
pain on movement of the joint.  Therefore, it is concluded 
that the preponderance of the evidence is against the 
veteran's claim for a schedular evaluation in excess of 20 
percent for the service-connected left ankle fracture 
residuals.

The RO declined referral of the veteran's claim seeking an 
increased rating for his left ankle fracture residuals on an 
extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) 
(2000) when it adjudicated this case in July 1998.  The Board 
agrees as it does not appear from a review of the medical 
evidence that referral for consideration of an extraschedular 
rating for this disability is indicated.  In Floyd v. Brown, 
9 Vet. App. 88 (1996), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
held that the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, in Bagwell v. Brown, 9 Vet. App. 
337 (1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the appellant, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 9 
Vet. App. at 339.

As fully detailed above, the medical evidence does not 
reflect that the appellant's left ankle fracture residuals 
warrants entitlement to increased compensation for the level 
presently assigned under the schedular criteria and hence, it 
does not appear that he has "exceptional or unusual" 
disabilities.  It is not shown by the evidence that the 
appellant has required hospitalization in the recent or 
remote past for this disability.  There is no evidence of 
regular outpatient care following service, other than 
notations of his continued complaints of pain.  In addition, 
there appears to be no specific evidence of "marked 
interference" with employment as result of this disability 
beyond that contemplated by the regular schedular standards.  
Hence, in the absence of any evidence which refects that his 
left ankle fracture residuals are exceptional or unusual such 
that the regular schedular criteria are inadequate to rate 
it, and in light of the record which does not show employment 
handicap due to this disability, marked interference with 
employment is not shown by a longitudinal review of the 
record.

Accordingly, the Board concludes that in the absence of any 
evidence which actually shows that this disability is 
exceptional or unusual such that the regular schedular 
criteria are inadequate to rate it, referral under section 
3.321(b)(1) for extraschedular consideration for this 
disability is not in order.


ORDER

An increased evaluation for the service-connected left ankle 
fracture residuals is denied.


REMAND

The veteran has alleged that he suffers from a back 
disability as a direct result of his service-connected left 
ankle fracture residuals.  He stated that he has walked with 
a limp for years and that this has caused him to develop back 
problems.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The evidence of record included VA 
progress notes from February 1999 which seemed to suggest a 
link between the veteran's neck pain and his left ankle.  
There are also records from T. L. L., M. D., particularly one 
dated January 26, 1998, which referred to muscle tightness 
and spasms on the right side of the veteran's body, which 
were attributed to the left ankle arthritis.  VA opinions, 
however, did not suggest that such a link existed.  This 
conflict in the record must be resolved before a final 
determination concerning the requested benefit can be made.  
See Ussery v. Brown, 8 Vet. App. 64 (1995).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should afford the veteran 
orthopedic and neurologic examinations, 
which include a review of the entire 
record, in order to identify any cervical, 
thoracic and lumbar disorders currently 
present, and whether it is at least as 
likely as not that any such disorders have 
been caused by or aggravated by the 
service-connected left ankle fracture 
residuals.  The claims folder must be made 
available to the examiners to review in 
conjunction with the examinations, and the 
examiners are asked to indicate in the 
examination report that the claims file 
has been reviewed.  A complete rationale 
for any opinions expressed must be 
provided.

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 



